DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/06/2022 has been entered.
	
	

	Claim status
The examiner acknowledged the amendment made to the claims on 04/06/2022.
Claims 1-22, 24-25, 29, 32-33, 37-39 and 43-44 are cancelled. Claims 23 and 42 are currently amended. The rest of the claims are previously presented. Claim 43-44 are newly presented. Claims 23, 26-28, 30-31, 34-36 and 40-42 are hereby examined on the merits.
	
Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23, 26-28, 30-31, 34-36 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 recites that the sweetener composition comprises 10-90% Reb O, 10-90% Reb N, and that the ratio of Reb O/Reb N is 1.1 to 9 (e.g., 110% to 900%), However, It is unlikely the minimum amount of Reb O can be 10%, considering that the ratio of Reb O/Reb N is as low as 1.1. In other words, if the concentration of Reb O is 10%, then the amount of Reb N has to be below 10%. Same issue exists for the maximum concentration of Reb N. For the purpose of examination, it is interpreted that the concentration of Reb O is 11%-90%, and the concentration of Reb N is 10-81%, by weight of the sweetener composition. Appropriate correction is required.
Claims 23 and 42 recites that wherein the sweetener composition is 0.01-10 parts by weight of the rebaudioside A in the composition. It is unclear the sweetener composition is 0.01-10 parts by weight of the how many parts of rebaudioside A in the composition. For the purpose of examination, the limitation is interpreted to meant that the sweetener composition is 0.01-10 parts by weight of 1 part of rebaudioside A in the composition. Clarification is required.
Claims 26-28, 30-31, 34-36 and 40-41 ultimately depend from claim 23 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 26-28, 30-31, 35-36 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markosyan US Patent Application Publication No. 2016/0058053 (hereinafter referred to as Markosyan).
Regarding claim 23, 26-28, 30, 35-36 and 41, Markosyan teaches a stevia extract composition (e.g., HSG extract) comprising Reb A, Reb D, Reb M, Reb O, Reb N, etc.; among which an extract 807086 comprises  49.29% Reb A, 3.58% Reb N, 5.78% Reb O, 7.44% Reb M and 16.58% Reb D ([0025; 0032; Table 1]). Reb N, Reb O, Reb M and Reb D collectively reads on the sweetener composition as recited in claim 23, in which the amount of Reb O is present 17.3%  (e.g., 5.78/(7.44 + 16.58 +3.58 + 5.78) x100% = 17.3%, the amount of Reb N is present 10.7%  (e.g., 3.58/(7.44 + 16.58 +3.58 + 5.78) x100% = 10.7%), the amount of Reb D is present 49.7%  (e.g.,16.58/(7.44 + 16.58 +3.58 + 5.78) x100% = 49.7%), the amount of Reb M is present 22.3%  (e.g., 7.44/(7.44 + 16.58 +3.58 + 5.78) x100% = 10.7%), the ratio of Reb O/Reb N is 161.5% ( 5.78/3.58 x100%= 161.5%), and the ratio of the sweetener composition to Reb A is 0.68 part per 1 part of Reb A ((7.44 + 16.58 +3.58 + 5.78)/49.29 = 0.68). Markosyan further teaches a food product comprising the HSG extract ([0269-0272]); and in one example, juice, yogurt, and cookies contains 0.03% 807086 extract wherein the food base is mixed with the HSG extract (Example 3-5).
Regarding claim 31, Markosyan teaches that the HSG extract 807086 further comprises stevioside, Reb C, Reb E and Reb F (Table 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 26-28, 30-31, 34-36 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson WO 2015/023928 A1 (cited in IDS, hereinafter referred to as Carlson).
Regarding claims 23, 26 and 34, Carlson teaches a steviol glycoside mixture as a sweetener composition comprising 5-99% rebaudioside N which encompasses the claimed range, and one or more additional steviol glycoside such as rebaudioside O, rebaudioside D, rebaudioside M, rebaudioside A, rebaudioside B, etc. ([00013]; [00069]). 
Given that Carlson explicitly teaches that the composition includes “one or more of” rebaudioside O, rebaudioside D, rebaudioside M, rebaudioside A and rebaudioside B, Carlson encompasses the embodiment of a composition comprises a sweetener composition comprising rebaudioside N and rebaudioside O, and rebaudioside A.
Carlson teaches that the amount of rebaudioside N is 5-99% in the composition or the steviol glycoside mixture, then the sum of rest steviol glycoside including rebaudioside O and rebaudioside A is broadly 1%-95%, which encompasses the claimed rebaudioside O amount and also encompasses the option that the amount of rebaudioside O is 110-900% or 110-500% of rebaudioside N as recited in claims 23 and 26. 
Further, given that rebaudioside O is among the other steviol glycoside sweetening compounds ([0015; 0069]), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of rebaudioside O such that the sweetener composition that comprises rebaudioside N, rebaudioside O and rebaudioside A has a preferable sweetness. As such, the amount of rebaudioside O recited in the claim, and the limitation that the amount of rebaudioside O is greater than that of rebaudioside N is merely an obvious variant of the prior art.
Carlson teaches that the amount of rebaudioside N is 5-99% ([0069], then each of the rest steviol glycosides including rebaudioside A is broadly 1-95%. Further, given that rebaudioside A is among other steviol glycoside sweetening compounds ([0015; 0069]), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of rebaudioside A such that the sweetener composition that comprises rebaudioside N, rebaudioside O and rebaudioside A has a preferable sweetness. As such, the amounts of rebaudioside A by weight of the sweetener composition or by weight of the composition that comprises the sweetener composition and Rebaudioside A as recited in claims 23 and 34 are merely obvious variants of the prior art.
Regarding claims 27-28, Carlson teaches that the sweetener composition comprises 5-99% rebaudioside N and one or more additional steviol glycoside such as rebaudioside O, rebaudioside D, rebaudioside M, etc. ([00013]; [00069]). As such, if rebaudioside D and rebaudioside M are also present in the sweetener composition, the amount the rest steviol glycosides including rebaudioside A, rebaudioside O, rebaudioside D and rebaudioside is broadly 1%-95% by weight. Further, given that rebaudioside D and rebaudioside M are among other steviol glycoside sweetening compounds ([0015; 0069]), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of rebaudioside D and rebaudioside M such that the sweetener composition that comprises rebaudioside N, rebaudioside O, rebaudioside A, rebaudioside D and rebaudioside M has a preferable sweetness. As such, the amounts of rebaudioside D and rebaudioside M recited in claim 28 is merely an obvious variant of the prior art.
Regarding claim 30, Carlson teaches that at least one of the rebaudioside D/M/O/N is a stevia extract ([0009; 00014]).
Regarding claim 31, Carlson teaches that one or more additional steviol glycoside such as rebaudioside D, rebaudioside M, etc. can be incorporated ([00069]).
Regarding claim 35-36, Carlson teaches a food product (e.g., a beverage) comprising the sweetener composition of claim 23 ([000347-000353]; [00069]), and the sweetener composition is present in an amount of  0.0025%-1.6% by weight, which falls within that recited in the claim (Carlson teaches a beverage comprising a sweetener composition comprising rebaudioside N wherein rebaudioside N is present from 25 ppm-800 ppm ([00353]); assuming the density of the beverage is 1 g/ml, then 25 ppm is about 0.0025% (w/w) and 800 ppm is roughly 0.08% (w/w); given that rebaudioside N is present 5-99% in the sweetener composition ([00069]), then the beverage comprises the least amount 0.0025% (w/w) sweetener composition comprising rebaudioside N, and the highest amount of 0.08% x100/5 = 1.6% (w/w) sweetener composition comprising rebaudioside N).
Regarding claim 40, Carlson teaches that the sweetener composition comprises 5-99% rebaudioside N by weight and one or more additional steviol glycoside such as rebaudioside O, rebaudioside D, rebaudioside M, etc. ([00013]; [00069]). Thus if rebaudioside D and rebaudioside M are also present, they are interpreted as the additional sweetener, and the amount of each is broadly 1%-95% by weight. Further, given that rebaudioside D and rebaudioside M are among other steviol glycoside sweetening compounds ([0015; 0069]), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of rebaudioside D and rebaudioside M such that the sweetener composition that comprises rebaudioside N, rebaudioside O, rebaudioside A and rebaudioside D and rebaudioside M has a preferable sweetness. As such, the ratio recited in claim 40 is merely an obvious variant of the prior art.
The limitation that “a bitterness masking flavor or a flavor enhancer” is interpreted not to further limit the claim. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claim does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art is capable of performing the intended use given that Carlson teaches a composition comprising an additional sweetener and a sweetener composition that comprises rebaudioside O, rebaudioside N, rebaudioside D and rebaudioside M, it is clear that the composition as disclosed by Carlson would be capable of performing the intended use, i.e., used as a bitterness masking flavor or a flavor enhancer. 
Regarding claim 41, Carlson teaches a method of manufacturing a food product (e.g., a beverage) comprising admixing the sweetener composition of claim 23 and a food to form the food product ([000347-000353]; [00069]).
Regarding claims 42, Carlson teaches a steviol glycoside mixture as a sweetener composition comprising  rebaudioside N, and one or more additional steviol glycoside such as rebaudioside O, rebaudioside D, rebaudioside M, rebaudioside A, rebaudioside B, etc. ([00013]; [00069]). 
Given that Carlson explicitly teaches that the composition includes “one or more of” rebaudioside O, rebaudioside D, rebaudioside M, rebaudioside A and rebaudioside B, Carlson encompasses the embodiment teaching a steviol glycoside sweetener composition comprises rebaudioside N, rebaudioside O and rebaudioside A. 
Carlson is silent regarding the ratio of rebaudioside O to rebaudioside N in the composition. However, Carlson teaches that the amount of rebaudioside N is 5-99% ([0069]), thus the sum of rebaudioside O and rebaudioside A is broadly 1%-95%, which encompasses the claimed ratio. Further, given that rebaudioside O is among other steviol glycoside sweetening compounds ([0015; 0069]), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of rebaudioside O such that the sweetener composition that comprises rebaudioside N, rebaudioside O and rebaudioside A but not rebaudioside B has a preferable sweetness. As such, the ratio recited in the claim is merely an obvious variant of the prior art.
Carlson teaches that the amount of rebaudioside N is 5-99% ([0069], then each of the rest steviol glycosides including rebaudioside A is broadly 1-95%. Further, given that rebaudioside A is among other steviol glycoside sweetening compounds ([0015; 0069]), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of rebaudioside A such that the sweetener composition that comprises rebaudioside N, rebaudioside O and rebaudioside A has a preferable sweetness. As such, the ratio of rebaudioside A recited in the claims are merely obvious variants of the prior art.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Markosyan as applied to claim 23.
Regarding claim 40, Markosyan teaches a flavor enhancer (e.g., sweetness enhancing composition) comprising the HSG extract and an additional sweetness enhancer such as sucrose, xylose, ribose, etc. ([0080-0085]). Markosyan is silent regarding the ratio of the additional sweetener to the HSG extract, however, a skilled artisan would have been motivated to manipulate the amount of each in the sweetness enhancing composition such as the resultant composition can suitably enhance the sweetness of the food to which the composition is added. As such, the ratio as recited is merely an obvious variant of the prior art.

Response to Declaration
The declaration under 37 CFR 1.132 filed 04/06/2022 (hereinafter referred to as “2nd declaration”) is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.
Declarant asserts in the conclusion of the 2nd declaration that Test 2 combined with Test 3 has shown that the ratio of (Reb O + Reb N) to Reb A at 0.01-10 is critical in improving taste.
Declarant’s assertions are considered but found unpersuasive, for the reason that the showing is not commensurate in scope with the claim. In particular, declarant only shows the lower endcap ratio of 0.01 and higher endcap ratio of 10 (See Test 2 and Test 3 under “Result”), but no data is presented to show a ratio that lies within the range as claimed, for example, (Reb O + Reb N)/Reb A at 1. Further, data that has a ratio lower than 0.01 or higher than  10 is missing too. A skilled artisan would not able to ascertain a trend from the limited amount of data as presented. See MPEP 716.02 (d) II. Demonstrating criticality of a claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Declarant asserts in the conclusion of the 2nd declaration that Test 2 combined with Test 3 has shown that the ratio of Reb O to Reb N at 1.1-9 is critical in improving taste when compared with those that are out of the claimed ratio.
Declarant’s assertions are considered but found unpersuasive, for the reason that the showing is not commensurate in scope with the claim. In particular, declarant only shows the lower endcap Reb O/Reb N ratio of 1.1, higher endcap ratio of 9, a ratio of 0, a ratio of 0.67, and a ratio of ∞, but no data is presented to show a ratio that lies within the claimed range of 1.1-9, for example, a Reb O/Reb N of 5. The amount of data as presented is not sufficient for one to conclude that any other ratio within the claimed range will be superior too. See MPEP 716.02 (d) II. Demonstrating criticality of a claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Additionally, the examiner notes that there are some conflicting results when putting the 2nd declaration and Example 13 of the instant specification side by side. For example:
-Sample 5, Test 2 in the  2nd declaration which is a sample that lacks Reb N has a sensory point of  20 as shown by Table 2, however, the same sample (e.g., sample 3 of Table 9 under 0.01 parts in the specification) only has 13 points;
-Sample 1, Test 3 in the 2nd declaration which corresponds to the one that lacks Reb O registers a point of  15 in Table 3 of the 2nd declaration, however, the same sample has a point of 6 only as shown in Table 9 of the instant specification (e.g., sample 4, under 10 parts);
-in 2nd declaration, Sample 4 of Test 2 has point of 30 but the same sample has a point of 25 in Table 9 of the instant specification (e.g., sample 3: sample 4 =90:10 under 0.01 parts). 
Applicant is hereby  invited to  shed more light on the conflicting results.
Further, according to the 2nd declaration, a sensory point of 25 or 30 are considered superior or critical (see Table 2, Sample 3 and Sample 4). Measuring by such a standard, Table 9 of the instant specification actually shows that those samples having Reb O/Reb N ratio of 10:90 and (Reb O + Reb N)/Reb A ratio of 1, 5 and 10 are actually superior or critical too, for the reason that they all have a sensory points of 25 or above. Note that in these three samples, the Reb O/Reb N ratio is 10/90 which is way out of the claimed range. 
Therefore, it is questionable if applicant has demonstrated the criticality associated with the claimed Reb O/Reb N ratio of 1.1-9.
Further,  Example 23 as applicant has specially points out in the Remarks filed 09/23/2021, along with Example 24 has reveals that  sample having a Reb O/Reb N ratio of 10/90 which is out of claimed range actually performs as good as those having a Reb O/Reb N ratio of 10, 5, 1 and 0.2 in the capacity of improving the quality of sweetness as measured by the number of panelist (See Table 28-30). Thus it does not appear the Reb O/Reb N ratio is critical. 
Applicant asserts in the conclusion part of the 2nd declaration that  Test 1 has shown that 1% stevioside does not affect the taste evaluation.
The assertion is considered. However, for the reasons listed above, it is determined that when considering the declarations and the original disclosure as filed in a whole, they are not sufficient in rebutting the prima facie case of obviousness. Of note is that although both Sample 1 and Sample 2 actually have a Reb O/Reb N ratio of 9:1 and a (Reb O + Reb N)/Reb A ratio of 0.11 both of which fall within the ranges as recited in claim 23, they only have a sensory points of 20, which is the same as Sample 2, Test 3 which has a Reb O/Reb N 0.67 and Sample 5, Test 3 which does not have Reb N, suggesting the inventive sample does not necessarily perform better than a sample that is out of scope.

	

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the Remarks that Carlson does not disclose the presently claimed composition or the benefits thereof, for example, the generic nature of Carlson fails to provide the requisite specificity to render obvious the recited ratio.
Those arguments are not persuasive. First, Carlson teaches a steviol glycoside mixture as a sweetener composition comprising 5-99% rebaudioside N, and one or more additional steviol glycoside such as rebaudioside O, rebaudioside D, rebaudioside M, rebaudioside A, etc. ([00013]; [00069]). Thus absent a clear showing of such, it would be obvious for a skilled in the art to select rebaudioside O and rebaudioside A from the list of steviol glycoside because rebaudioside A and rebaudioside O are expressly disclosed by Carlson. Carlson thus provides clear guidance to selected rebaudioside A/O. Of note is that claim 23 recites a broad range of Reb O, Reb N, and a broad ratio of sweetener composition/Reb A, which does not appear to be specific enough to distinguish over the teaching of the prior art.
  Second, regarding the benefit or advantage associated with rebaudioside O, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, Carlson teaches the claimed invention thus would have delivered the benefit asserted by the applicant.
Applicant’s assertion regarding the 2nd declaration is considered and applicant is invited to refer to the Response to Declaration above for examiner’s response.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793